Citation Nr: 1141421	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected anxiety disorder, to include entitlement to a total disability rating due to individual unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to June 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for anxiety disorder and assigned an initial rating of 10 percent, effective March 16, 2007.  Thereafter, the Veteran appealed with respect to the initially assigned rating.  While his appeal was pending, a December 2007 Decision Review Officer decision assigned a 30 percent rating, effective March 16, 2007.  An October 2008 rating decision then assigned a 50 percent evaluation, effective September 8, 2008, and a December 2008 Decision Review Officer decision, changed the effective date of the 50 percent rating to March 16, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

While the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for TDIU, which was denied in a May 2009 rating decision.  Thereafter, he filed a timely notice of disagreement; however, he did not perfect his appeal in a timely manner following the statement of the case (SOC).  Nevertheless, the Veteran's representative presented arguments with respect to the TDIU claim in the October 2011 informal hearing presentation, and in light of the Court's decision in Rice, the Board finds that the issue of entitlement to a TDIU rating must be adjudicated as part of the claim for an increased rating for the service-connected disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, the issue of entitlement to a TDIU rating has been included in the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon careful consideration of the record, the Board determines that a remand is necessary so that the Veteran may be afforded another VA examination to assess the current nature and severity of his service-connected anxiety disorder, as well as to determine the Veteran's eligibility for a TDIU rating.  

The Board observes that the Veteran has had diagnoses of anxiety disorder, PTSD, depression, and personality disorder NOS.  When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, in this case, the September 2009 VA examiner specifically stated that the Veteran's occupational and social impairment was more likely related to the personality disorder.  At the same time, the examiner documented several symptoms that had been heretofore attributed to the Veteran's service-connected anxiety disorder.  Accordingly, the Board determines that another VA examination is necessary to ascertain all appropriate diagnoses for the Veteran's psychiatric symptoms and, to the extent possible, which symptoms are due to each diagnosis.   

The Veteran was denied entitlement to a TDIU rating because he did not meet the threshold criteria under VA regulations.  A TDIU rating may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

In an October 2011 submission the Veteran, through his representative, posited that the Veteran's service-connected anxiety disorder shared a common etiology with his service-connected bilateral hearing loss and tinnitus, which would result in the Veteran's service-connected disabilities being considered one disability for TDIU purposes and the threshold being met.  The record contains several statements by the Veteran as to events in service that led to the development of his service-connected anxiety disorder, including the noise on the flight deck that a January 2008 VA opinion related was the cause of his service-connected hearing disabilities.  The May 2007 VA examiner who supplied the etiological opinion with respect to the anxiety disorder merely related the current disability to the anxiety disorder diagnosed in service.  Accordingly, the Board requires an opinion as to whether it is at least as likely as not that the Veteran's in-service anxiety disorder was causally or etiologically due to his noise exposure in service.

Finally, the Board notes that at the September 2009 VA examination, the Veteran reported no psychiatric treatment for the previous 12 months, and the last VA treatment record in the file, dated in April 2009, is not relevant to psychiatric treatment.  Nevertheless, the Board finds that a request should be made of the St. Cloud VA medical center (VAMC) for any treatment records for the Veteran dated from April 2009 onward.

Accordingly, the case is REMANDED for the following actions:

1. Request all VA treatment records for the Veteran from the St. Cloud VAMC dated from April 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file.

2. Once any additional records have been obtained, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected anxiety disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should document all subjective and objectively observed symptoms, and assign all appropriate diagnoses to those symptoms based on the DSM-IV criteria.  If more than one diagnosis is appropriate, if possible, the examiner should differentiate which symptoms are associated with which diagnosis and assign a separate GAF score to each disorder.  

Additionally, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected anxiety disorder is causally or etiologically due to his in-service noise exposure.  

The examiner should also provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected anxiety disorder causes him to be unable to obtain and retain substantially gainful employment. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 
 
3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claim should be readjudicated, to include all evidence received since the September 2009 supplemental SOC.  If the claim remains denied, the Veteran and his representative should be issued another supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


